IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                                     NO. PD-1837-11



                                   STATE OF TEXAS

                                             v.

                     STACIE MICHELLE KERWICK, Appellee

            ON STATE’S PETITION FOR DISCRETIONARY REVIEW
                 FROM THE SECOND COURT OF APPEALS
                           TARRANT COUNTY

     K EASLER, J., delivered the opinion of the Court, in which K ELLER, P.J., P RICE,
W OMACK, and H ERVEY, JJ., joined. J OHNSON, J., filed an dissenting opinion, in which
C OCHRAN, and A LCALA, JJ., joined. M EYERS, J., dissented.

                                      OPINION

       In a motion to suppress evidence, Stacie Kerwick asserted that the officer who

detained her lacked reasonable suspicion to conduct the investigatory detention which led to

her arrest for driving while intoxicated. The trial judge granted Kerwick’s motion and the

court of appeals affirmed the ruling. We hold that Kerwick’s detention was supported by

reasonable suspicion and reverse the court of appeals’s judgment.
                                                                              KERWICK—2



                       F ACTUAL AND P ROCEDURAL B ACKGROUND

       At the brief pre-trial suppression hearing, Fort Worth Police Officer Bradford,

testified to the circumstances surrounding his investigative detention of Kerwick. The trial

judge’s findings of fact and conclusions of law contained nearly all of Officer Bradford’s

testimony and stated the following:

       1.     At approximately 12:19 a.m. on the morning of August 14, 2009,
              Officer Bradford was dispatched to 2411 North Main (PR’s Bar) in
              response to a fight.

       2.     According to the dispatch, several people were fighting in front of the
              bar.

       3.     Upon arrival, Officer Bradford observed several people standing
              outside the bar.

       4.     Officer Bradford made contact with an unidentified person who Officer
              Bradford believed was the individual who called the police.

       5.     Officer Bradford testified as having the name of the unidentified person
              written down, however, it was never offered as testimony.

       6.     The unidentified person that Officer Bradford spoke to was the owner
              of a damaged vehicle.

       7.     Officer Bradford’s testimony did not reveal the cause of the damage to
              the vehicle nor where the damaged vehicle was located.

       8.     The unidentified person pointed at a vehicle that was parked across the
              street and said “there they are right there. There they are, there they
              are.”

       9.     According to Officer Bradford, the vehicle that the unidentified person
              pointed to was parked across the street from the bar.
                                                                                KERWICK—3


       10.    Officer Bradford then proceeded on foot across the street toward the
              vehicle.

       11.    The vehicle began to move, and Officer Bradford ordered the driver to
              stop the vehicle because he believed the occupants of the vehicle were
              involved in either an assault, criminal mischief, or both.

       12.    Prior to making the stop Officer Bradford did not know how many
              people there might be in the vehicle nor how many people in the
              vehicle might have been involved in an assault or criminal mischief.

       13.    Officer Bradford made contact with the driver, Ms. Kerwick.

       14.    Officer Bradford smelled a strong odor of alcohol coming from inside
              the car.

       15.    Officer Bradford observed the driver’s bloodshot and watery eyes.

       16.    Officer Bradford has been employed by the Forth Worth Police
              Department since 2000.1

       The trial judge concluded that Officer Bradford improperly stopped Kerwick’s vehicle

because the only information Officer Bradford possessed was the information from dispatch

that several people were fighting and the “there they are” statement, which was vague and

made by an unidentified person. In the trial judge’s opinion, Officer Bradford did not

possess specific, articulable facts establishing reasonable suspicion that some activity out of

the ordinary was occurring or had occurred, and that Kerwick had a connection with criminal

activity. The State’s appeal followed.




       1
        Findings of Fact and Conclusions of Law at 1–2, No. 1169199 (County Criminal
Court No. 10, Tarrant County, Tex. Nov. 29, 2010) (citations omitted).
                                                                               KERWICK—4

       The court of appeals affirmed the trial judge’s ruling.2 The court found that the State

had not satisfied its burden to establish reasonable suspicion because it failed to adduce

enough information from Officer Bradford on the record relative to the detention, and this

prohibited the court from objectively determining whether reasonable suspicion existed to

conduct the stop.3 Specifically, the court held that “the record before us simply contains no

facts to enable either the trial court or this court to objectively evaluate either Officer

Bradford’s belief that the person who said, “There they are right there. There they are, there

they are,” was the person who called the police or his belief that [Kerwick] was ‘involved in

an offense . . . .’”4 We granted the State’s petition for discretionary review to determine

whether the court of appeals properly applied the standard of review applicable to a motion-

to-suppress ruling and correctly held that Officer Bradford lacked reasonable suspicion.

                                    S TANDARD OF R EVIEW

       We review a motion to suppress evidence under a bifurcated standard.5 The trial

judge’s determinations of historical facts and mixed questions of law and fact that rely on

credibility are granted almost total deference when supported by the record.6 But when




       2
           State v. Kerwick, 353 S.W.3d 911, 913 (Tex. App.—Fort Worth 2011).
       3
           Id. at 917.
       4
           Id. (emphasis in original and alterations omitted).
       5
           Guzman v. State, 955 S.W.2d 85, 89 (Tex. Crim. App. 1997).
       6
           Id.
                                                                                 KERWICK—5

mixed questions of law and fact do not depend on the evaluation of credibility and demeanor,

we review the trial judge’s ruling de novo.7 Whether the facts known to the officer at the

time of the detention amount to reasonable suspicion is a mixed question of law that is

reviewed de novo on appeal.8

                                  R EASONABLE S USPICION

       The Fourth Amendment to the United States Constitution permits a warrantless

detention of a person, short of a full-blown custodial arrest, if the detention is justified by

reasonable suspicion.9 “[A] law enforcement officer’s reasonable suspicion that a person

may be involved in criminal activity permits the officer to stop the person for a brief time and

take additional steps to investigate further.”10 Reasonable suspicion to detain a person exists

if an officer has specific, articulable facts that, combined with rational inferences from those

facts, would lead him to reasonably conclude that the person detained is, has been, or soon

will be engaged in criminal activity.11     These facts must show unusual activity, some




       7
            Id.
       8
         Ornelas v. United States, 517 U.S. 690, 699 (1996) (holding that determination
of reasonable suspicion should be reviewed de novo on appeal, with deference to judges’
findings of historical facts); State v. Mendoza, 365 S.W.3d 666, 670 (Tex. Crim. App.
2012).
       9
        Terry v. Ohio, 392 U.S. 1, 28 (1968); Derichsweiler v. State, 348 S.W.3d 906,
914 (Tex. Crim. App. 2011).
       10
            Hiibel v. Sixth Judicial Dist. Court, 542 U.S. 177, 185 (2004).
       11
            York v. State, 342 S.W.3d 528, 536 (Tex. Crim. App. 2011).
                                                                                 KERWICK—6

evidence that connects the detainee to the unusual activity, and some indication that the

unusual activity is related to crime.12 “Although an officer's reliance on a mere ‘hunch’ is

insufficient to justify an investigatory stop, . . . the likelihood of criminal activity need not

rise to the level required for probable cause.”13 The test for reasonable suspicion is an

objective one that focuses solely on whether an objective basis exists for the detention and

disregards the officer’s subjective intent.14 A reasonable-suspicion determination requires

looking at the totality of the circumstances and reasonable suspicion may exist even if those

circumstances standing alone may be just as consistent with innocent activity as with criminal

activity.15

                                            A NALYSIS

        We first address the court of appeals’s evaluation of the record and the trial judge’s

findings of fact and conclusions of law. When a trial judge rules on a motion to suppress and

makes explicit factual findings, an appellate court must determine whether the findings are

supported by the record.16       At the outset, we note that the court of appeals properly


       12
              Martinez v. State, 348 S.W.3d 919, 923 (Tex. Crim. App. 2011).
       13
              United States v. Arvizu, 534 U.S. 266, 274 (2002).
        14
              Terry, 392 U.S. at 21–22; York, 342 S.W.3d at 536.
        15
              York, 342 S.W.3d at 536.
       16
           State v. Kelly, 204 S.W.3d 808, 818 (Tex. Crim. App. 2006); see State v.
Castleberry, 332 S.W.3d 460, 465 (Tex. Crim. App. 2011) (“When the trial judge makes
explicit findings of fact, we afford those findings almost total deference as long as the
record supports them, regardless of whether the motion to suppress was granted or
                                                                                KERWICK—7

disregarded portions of the trial judge’s findings of fact number four and eleven which

respectively found that Officer Bradford “believed” that the person with whom he spoke was

the one who called the police and that the occupants of the vehicle were involved in either

an assault, criminal mischief, or both. Officer Bradford’s subjective beliefs are not relevant

to the determination of reasonable suspicion. However, in reviewing the record, the court

highlighted what it perceived to be the record’s deficiencies and the questions the record and

the trial judge’s findings of fact left unanswered: (1) what was said between Officer Bradford

and the unidentified person; (2) why Officer Bradford believed the individual was the person

who made the initial phone call to the police; (3) how much time elapsed between Officer

Bradford’s arrival at the scene and the call to dispatch; and (4) how the vehicle was damaged

or why Officer Bradford believed the damaged vehicle belonged to the individual.17 By

focusing on what the record and the findings did not contain, the court ventured beyond its

role in ensuring that the trial judge’s findings were supported by the record. Instead, the

court’s review of the record, as well as its ultimate conclusion concerning its adequacy,

centered on what it believed the record and the trial judge’s findings should have contained.

Based on our review of the record, we hold that the findings of fact that the trial judge

entered are supported by the record. Indeed, the findings of fact essentially mirror Officer

Bradford’s suppression-hearing testimony in its entirety, indicating that the trial judge found



denied.”).
       17
            Kerwick, 353 S.W.3d at 916–17.
                                                                                 KERWICK—8

Officer Bradford credible.18 The court of appeals failed to grant the trial judge’s factual

findings almost total deference and review de novo the trial judge’s legal conclusion that

Officer Bradford lacked reasonable suspicion based on those factual findings.19

       Relying on our opinion in Ford v. State20 for support, the court of appeals held that

“[n]o facts exist in the record to enable the trial court or this court to assess whether either

of [the] beliefs by Officer Bradford [that the person he spoke to was the caller and that

Kerwick was involved in an offense] were objectively reasonable.” 21 We disagree. While

the specific, articulable facts introduced through Officer Bradford’s testimony were neither

ideally inclusive nor entirely descriptive, the facts found by the trial judge were sufficient to

evaluate the reasonableness of Kerwick’s detention. The court of appeals’s reliance on our

opinion in Ford is misplaced because the record in Ford is clearly distinguishable from the

one presented here. In Ford, the record from a motion-to-suppress hearing contained only

the detaining officer’s conclusory statement concerning the purported reason for the

stop—that Ford was following another vehicle too closely in violation of the Transportation

Code.22 Without more than a conclusory opinion, we held that the record failed to provide




       18
            See State v. Sheppard, 271 S.W.3d 281, 288 (Tex. Crim. App. 2008).
       19
            Id. at 286–87.
       20
            148 S.W.3d 488 (Tex. Crim. App. 2005).
       21
            Kerwick, 353 S.W.3d at 917.
       22
            Ford, 148 S.W.3d at 493.
                                                                                KERWICK—9

specific, articulable facts that would enable us to assess the reasonableness of the officer’s

opinion that Ford was committing an offense.23 Far from a single conclusory statement, the

trial judge’s findings of fact listing specific, articulable facts known to Officer Bradford at

the time he detained Kerwick—which the court of appeals incorporated in its

opinion—demonstrate how dissimilar the Ford opinion is to the record before us and how

its holding is inapplicable to the case at hand.

       We begin our de novo review by identifying the relevant historical facts the trial judge

found Officer Bradford knew at the time he initiated the investigative detention: (1) shortly

after midnight, someone called the police to report several people fighting in front of PR’s

Bar; (2) upon arrival at PR’s Bar, Officer Bradford saw several people standing outside; (3)

Officer Bradford spoke to someone who was the owner of a damaged vehicle which was at

the location; (4) this person, who identified him or herself to Officer Bradford, pointed at a

vehicle parked on the roadway directly across the street from the bar and stated, “There they

are right there. There they are, there they are;”and (5) as Officer Bradford approached

Kerwick’s vehicle, it began to move and he ordered Kerwick to stop.

       While each fact in isolation may be insufficient to establish reasonable suspicion,

based on the totality of the circumstances, we find that Kerwick’s detention was supported

by reasonable suspicion. The damage to the vehicle observed by Officer Bradford and the

report of several people fighting is indicative that unusual activity occurred and that this



       23
            Id.
                                                                               KERWICK—10

unusual activity was some indication that a crime may have occurred.24 The evidence further

supports a reasonable basis to believe that either Kerwick or the car’s other occupants may

have been connected to this unusual activity. In addition to discounting the other facts

known to Officer Bradford, the court of appeals specifically addressed the “there they are”

statement and held that it “does not indicate any unusual activity, does not connect [Kerwick]

to any usual activity, and does not indicate that any unusual activity is related to crime.” 25

However, it did so by evaluating the statement apart from the context and the circumstances

under which it was made. A piecemeal or divide-and-conquer approach deprives the

statement of additional content gleaned from context and disregards an officer’s ability to

make rational inferences from the statement and other known facts.26            In light of the

damaged vehicle and the presence of several people outside of the bar after a report of

several people fighting, and the clear identification of Kerwick’s vehicle, the statement

provided a rational basis for Officer Bradford to infer that the person whose vehicle was

damaged was a potential crime victim and was identifying the person or persons responsible

for the damage. As the court of appeals seems to suggest, it is conceivable that this person

who identified the occupants in Kerwick’s car could have been pointing them out to Officer

Bradford for a reason wholly distinct from any involvement in an assault or criminal


       24
         See generally T EX. P ENAL C ODE §§ 22.01 (Assault), 28.03 (Criminal Mischief)
(West 2008).
       25
            Kerwick, 353 S.W.3d at 917.
       26
            See Arvizu, 534 U.S. at 273–74.
                                                                              KERWICK—11

mischief, or that the vehicle was actually damaged in an unrelated incident. But Officer

Bradford was entitled to interpret these facts with common sense and infer that criminal

activity may have recently occurred.27

       Officer Bradford’s belief that Kerwick or a passenger in her car was involved in

criminal activity and that he needed to investigate was further supported by Kerwick’s

attempt to drive away as he approached. It was reasonable for Officer Bradford to infer that

Kerwick was evading Officer Bradford either because Kerwick did not want to speak to him

or because Kerwick and her passengers had been identified by a witness or potential crime

victim at the scene. “[Flight] is not necessarily indicative of wrongdoing, but it is certainly

suggestive of such”28 and may be considered among the totality of the circumstances in a

reasonable-suspicion analysis.29 The Fourth Amendment does not require an officer “to

simply shrug his shoulders and allow . . . a criminal to escape. On the contrary, Terry


       27
          See Illinois v. Wardlow, 528 U.S. 119, 125 (2000) (“Thus, the determination of
reasonable suspicion must be based on commonsense judgments and inferences about
human behavior.”); Sokolow, 490 U.S. at 8 (“The process does not deal with hard
certainties, but with probabilities. Long before the law of probabilities was articulated as
such, practical people formulated certain common-sense conclusions about human
behavior; jurors as fact-finders are permitted to do the same—and so are law enforcement
officers.”).
       28
            Wardlow, 528 U.S. at 125.
       29
           Id. at 125–26 (further stating that, “Allowing officers confronted with such
flight to stop the fugitive and investigate further is quite consistent with the individual’s
right to go about his business or to stay put and remain silent in the face of police
questioning.”); Martinez v. State, 72 S.W.3d 76, 83 (Tex. App.—Amarillo 2002, no pet.);
40 G EORGE E. D IX & J OHN M. S CHMOLESKY, C RIMINAL P RACTICE AND P ROCEDURE §
13:64 (3d ed. 2011).
                                                                               KERWICK—12

recognizes that it may be the essence of good police work to adopt an intermediate

response.”30 Officer Bradford’s investigatory stop was reasonable in order to determine

Kerwick’s and her passenger’s identities and “maintain the status quo momentarily to obtain

more information” concerning the possible criminal activity.31 When police receive a call

about an offense and, on arrival at the scene, someone shouts “There they are,” it would be

unreasonable for an officer not to investigate further. Amounting to more than a mere hunch,

the specific, articulable facts, and the rational inferences flowing from those facts, warranted

Officer Bradford’s investigative detention of Kerwick.

                                        C ONCLUSION

       Based on the totality of the circumstances, we conclude Officer Bradford was justified

in suspecting that Kerwick was involved in criminal activity and detaining Kerwick to

investigate further. We reverse the court of appeals’s judgment and remand the case to the

trial court for further proceedings consistent with this opinion.




DATE DELIVERED: February 27, 2013

PUBLISH




       30
            Adams v. Williams, 407 U.S 143, 145 (1972).
       31
            See id. at 146.